                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

GEORGE ALEXANDER WATSON,                      )
Reg. No. 70398-019 ,                          )
                                              )
           Petitioner,                        )
                                              )
   v.                                         )   CIVIL ACTION NO. 2:18-CV-30-WHA
                                              )
WALTER WOODS,                                 )
                                              )
           Respondent.                        )

                                         ORDER

        This 28 U.S.C. § 2241 petition for writ of habeas corpus is before the court on the

September 17, 2019 Recommendation of the Magistrate Judge (Doc. #30). There being no

timely objection to the Recommendation, and after an independent review of the file, it is

        ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED;

        2. The instant 28 U.S.C. § 2241 petition for habeas corpus relief filed by George

Alexander Watson is DENIED; and

        3. This case is DISMISSED with prejudice.

        A separate Final Judgment will be entered.

        DONE this 4th day of October, 2019.



                                     /s/ W. Harold Albritton
                                     SENIORUNITED STATES DISTRICT JUDGE
